Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 1/7/2021, which has been entered.

Claims 1-11 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to the drawings has been withdrawn.

Applicant’s arguments, see pages 7 and 8 of the amendment filed 1/7/2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tafazoli et al. (US 2015/0078653) and Uesugi et al. (US 5,129,268).

Claim Objections

Claim 1 is objected to because of the following informalities: 
Lines 6 and 7: per paragraph 19 of the published application “volumetric estimation parameters” should have been “volumetric estimation and distribution parameters” and for examination purpose will be so interpreted

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tafazoli et al. (US 2015/0078653), and further in view of Alvarez et al. (US 2019/0026531—cited in the IDS) and Uesugi et al. (US 5,129,268).

Regarding claim 1, Tafazoli discloses:
acquiring sensor data of a stockpile surface from at least one real-time sensor fixedly positioned in relation to the stockpile, said real-time sensor having sufficient resolution to detect particle size;
[Figs. 1-3, 10, 11 and paragraphs 81 (“…performing a fragmentation assessment of a material 100 including fragmented material portions 102”), 83 (“The apparatus 104 also includes…image sensors 112 and 114 of the image sensor 106…function as a 3D sensor by providing stereo 2D views”), 138 (“…FIG. 10…the apparatus 104 may be used to estimate a volume of a stockpile of fragmented material portions…by moving the image sensor 106 between a plurality of positions 402-416 around the stockpile 400 to obtain datasets”), 139 (“…apparatus 104 is shown positioned at an origin point OFM for capturing an image of a first region of interest 432 of a mine face”), 140 (“…subsequent images may be captured over time for the first region of interest”).  Note that when taking a dataset at each of positions 402-416 the sensors are fixedly positioned in relation to the stockpile at the respective position.  While not expressly disclosed, Fig. 10 also suggests using multiple sets of sensors fixed at positions 402-416 so that the sensors need not be moved when imaging a different stockpile.  Fig. 11 and paragraphs 139, 140 show another embodiment 
generating, from the acquired sensor data, real-time volumetric estimation parameters of the stockpile;
[Figs. 4-8 and paragraphs 100 (“…determine 3D point locations…expressed as x, y, and z…FIG. 5, an example of a point cloud is shown”), 103 (“…determine dimensional attributes of the fragmented material portions 102”), 130 (“…at 322…fragmented portion size is plotted on the x-axis and percentage on the y-axis. Alternatively, the result may be presented as shown at 324 as a table of P-value proportions (P10-P100), where the size dimension represents the maximum size of the particles for each of the proportions”)]

Tafazoli does not expressly disclose the following, which are taught by Alvarez and Uesugi:
generating a 3D voxel grid;
[Alvarez: Fig. 7 and paragraphs 161 (“…the stockpile volume engine 714 can generate a grid of cells based on a resolution of a three-dimensional site representation…determine a height of each cell …Based on the height and area of each cell, the aerial stockpile analysis system can determine a volume of a stockpile”)]
estimating a real-time particle distribution in the stockpile by associating a particle size to each voxel in the 3D grid using a representative particle size function
Uesugi: Fig. 3; Abstract (“…The method computes the average particle size…of an image of granules accumulated in a pile…is capable of highly accurate and stable measurement on granules…can be used to continuously measure in real time the particle size of granules”); Col. 2, lines 40-50 (“in accordance with the present invention the average particle size of granules accumulated in a pile is determined…not only the variations in the brightness of the image are removed but also the contours of the granules are further emphasized, thereby ensuring measurements with a high degree of accuracy”).  Note that the applied teaching is to use the average particle size of a group of particles (such as the particles in a voxel) as a representative particle size of the group]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Tafazoli with the teaching of Alvarez and Uesugi by associating a particle size with a section of particles.  The reasons for doing so at least would have been to determine the volume of the stockpile, as Alvarez indicates in paragraph 161, as well as the ability to obtain highly accurate and stable measurement of the average size of a collection of granules in real time, as Uesugi indicated in the abstract.

Regarding claim 2, Tafazoli further discloses:
wherein the acquired sensor data is surface images acquired using a volumetric sensor


Regarding claim 3, the combined invention of Tafazoli, Alvarez and Uesugi further discloses:
wherein the 3D voxel grid is generated from a point cloud provided by the volumetric sensor
[Per the analysis of claim 1 above.  Note especially that Tafazoli discloses generated of 3D point cloud in Fig. 5]

Regarding claim 6, the combined invention of Tafazoli, Alvarez and Uesugi further discloses:
wherein the sensor data is acquired at a predefined time interval
[Alvarez: Fig. 1, 6 and paragraphs 25 (“the aerial stockpile analysis system can also track the volume of one or more stockpiles on a site over time…utilize identified stockpiles from a first collection of digital aerial images of a site (captured during a first period of time, such as a first flight of a UAV) to identify stockpiles and determine stockpile volumes in a second collection of digital aerial images of the site (captured during a second period of time, such as a second 

Regarding claim 7, it is similarly analyzed and rejected as per the analysis of claim 1, with the additional disclosure of a system for estimating a spatial variation of particle size in a stockpile, comprising:
at least one real-time sensor for acquiring stockpile surface information, said real-time sensor being fixedly positioned in relation to the stockpile and having sufficient resolution to detect particle size;
[Per the analysis of claim 1, especially the disclosure of Tafazoli]
a memory; and one or more processors
[Tafazoli: Fig. 3 (refs. 150—processor; 151—memory)]

Regarding claims 8 and 9, they are similarly analyzed and rejected per the rejections of claims 2, 3 (containing similar limitations, respectively) and 7 (base claim).

>>><<<
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tafazoli et al. (US 2015/0078653), Alvarez et al. (US 2019/0026531—cited in the IDS) and Uesugi et al. (US 5,129,268) as applied to claims 1-3 and 6-9 above, and further in view of Memo et al. (US 2018/0322623).

Regarding claim 4 (and similarly claim 10), the combined invention of Tafazoli, Alvarez and Uesugi discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Memo:
wherein the sensor data includes surface images acquired using a plurality of level sensors
[Figs. 3-5C and paragraphs 103 (“…the processor controls the depth (or "range") cameras 100 to capture depth images”), 119 (“…synthesizes a 3-D model (or a 3-D mesh model) of the target object from the image data in operation 422 of FIG. 5A”).  Note that the multiple range cameras are considered level cameras]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Memo as set forth above.  The reasons for doing so at least would have been that such imaging approach is among a limited number of known approaches and one of ordinary skill in the art would have been motivated to try it to obtain the expected result of acquiring surface information of a 3D object, which a stockpile is.

Regarding claim 5 (and similarly claim 11), the combined invention further discloses-:
wherein the 3D voxel grid is generated based on contour information derived from the level sensor data
[Memo: Figs 5A-5C.  Note that a 3D model embodies contour information as a 2D view can be generated from a 3D model] 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hinton et al. (US 2003/0156739)—[Figs. 1-3 and paragraphs 20 (“The lighting system 18 illuminates an area of the mine, quarry, etc. where a LHD vehicle 22 (see FIG. 3) passes through…the camera 16 provides…images of blasted rock within a bucket 24”), 23 (“…performs the rock fragmentation analysis for generating…a total fragmentation distribution based on two or more…of the images of fragmented particles”), 44 (“…the rock measurements, the overall size distribution of the rocks in the image… are output by the FragAnalysis”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 16, 2021